
	
		I
		112th CONGRESS
		2d Session
		H. R. 6394
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Polis (for
			 himself, Mr. Hinojosa, and
			 Mr. Quigley) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To facilitate affordable workforce homeownership in, and
		  develop the full-time resident communities of, high tourism areas, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Housing Regulation
			 Simplification Act of 2012.
		2.Inapplicability
			 of certain Fannie Mae and Freddie Mac guidelines to affordable workforce
			 housing mortgages
			(a)Fannie
			 MaeSubsection (b) of section
			 302 of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1717(b)) is amended by adding at the end the following new paragraph:
				
					(7)Mortgages for affordable workforce
				housing
						(A)Exemptions from
				guidelinesNotwithstanding
				any other provision of law—
							(i)the corporation may purchase,
				service, sell, lend on the security of, and otherwise deal in any affordable
				workforce housing mortgage; and
							(ii)any requirements and guidelines of
				the corporation that are inconsistent with the authority under clause (i) shall
				not apply to any affordable workforce housing mortgage.
							(B)Affordable workforce housing
				mortgagesFor purposes of this paragraph, the term
				affordable workforce housing mortgage means a mortgage that meets
				the following requirements:
							(i)PropertyThe
				mortgage shall be made for the purchase of, and secured by, a one-family
				residence that—
								(I)shall
				be used as the residence of the mortgagor for not less than 8 of any 12 months
				and 240 days of any 365 days;
								(II)is
				located within or is part of a multifamily housing development—
									(aa)that consists of 5 or more dwelling
				units or a mixed-use development that is not less than 50 percent residential,
				as defined in the legal description of the property in the purchase contract or
				mortgage or title documents relating to such purchase;
									(bb)of which not less than 25 percent of the
				dwelling units in the development are owner-occupied; except that the
				requirement under this item shall be considered to be complied with, with
				respect to a development, unless verifiable public records indicate an
				owner-occupancy rate for the development of less than 25 percent;
									(cc)that provides individual,
				centralized, or any other method of metering for energy use of the constituent
				dwelling units; and
									(dd)that may include dwelling units that are
				used for the sole purpose of short-term rentals and may provide such services
				as a staffed front desk, a concierge, or other amenities consistent with
				providing customer service for non-owner occupied or short-term rental units in
				the development, including marketing that describes the property as a lodge,
				resort, or other similar facility;
									and any
				multifamily housing development that otherwise complies with the requirements
				under this subclause may not be considered ineligible because the development
				or any portion of the development is called or referred to as a
				condotel, condo-hotel, lodge, or any
				other title;(III)is
				subject to resale restrictions that—
									(aa)are recorded with the appropriate
				public registry for recording of titles and interests in real estate;
				and
									(bb)terminate upon foreclosure or
				execution of any deed-in-lieu-of-foreclosure; and
									(IV)is
				located in an area that, at the time of the origination of the mortgage, is a
				high tourism area.
								(ii)Mortgagor
				incomeThe household of the mortgagor shall have a gross
				household income—
								(I)that
				does not exceed 160 percent of the area median income, as determined and
				updated by the Secretary of Housing and Urban Development or the Director of
				the Federal Housing Finance Agency on an annual basis; and
								(II)not less than 75 percent of which is
				earned from positions the discharge of whose duties involved physical presence
				in one or more high tourism areas.
								(iii)EmploymentThe
				mortgagor or another member of the mortgagor’s household—
								(I)has
				been employed, during the 6-month period ending upon execution of the mortgage,
				in a position or multiple positions the discharge of whose duties involved
				physical presence in one or more high tourism areas, in the aggregate, for an
				average of not less than 30 hours per week;
								(II)is
				employed at the time of the execution of the mortgage in a position or multiple
				positions the discharge of whose duties involve physical presence in one or
				more high tourism areas, in the aggregate, for an average of not less than 30
				hours per week and the duration of such employment in such position is expected
				to last at least 6 months;
								(III)is
				60 years of age or older and, during the 5-year period ending up the
				mortgagor’s retirement from employment was employed in a position or positions
				the discharge of whose duties involved physical presence in one or more high
				tourism areas for—
									(aa)an average of not less than 30 hours
				per week; and
									(bb)for not less than 8 months per
				year;
									(IV)is a person with disabilities (as such
				term is defined in section 811(k) of the Cranston-Gonzalez National Affordable
				Housing Act (42 U.S.C. 8013)) who—
									(aa)was employed, during the 2-year
				period ending upon becoming disabled, in a position or positions described in
				subclause (I) or (II); or
									(bb)is employed in a position or
				positions described in subclause (I) or (II), except that the 30-hour
				requirement under such subclauses shall not apply to such person if—
										(AA)compliance with such requirement would
				make such person ineligible for benefits made available for persons with
				disabilities through a program of any State agency for developmental
				disabilities or through the supplemental security income program under title
				XVI of the Social Security Act; and
										(BB)such person works the maximum number of
				hours per week allowable for eligibility for benefits under such program;
				or
										(V)is the head of household in a household
				that includes one or more dependents, at least one of whom is at the time of
				the execution of the mortgage 5 years of age or younger or is enrolled
				full-time in a school in a high tourism area.
								(iv)Conforming
				loanThe original principal obligation of the mortgage shall
				comply with the applicable dollar amount limitations established pursuant to
				paragraph (2).
							(C)High tourism areaFor purposes of this paragraph, the term
				high tourism area means a county that is designated as a high
				tourism county pursuant to section 5 of the Affordable Housing Regulation Simplification Act of
				2012.
						.
			(b)Freddie
			 MacSubsection (a) of section 305 of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end
			 the following new paragraph:
				
					(6)Mortgages for affordable workforce
				housing
						(A)Exemptions from
				guidelinesNotwithstanding
				any other provision of law—
							(i)the Corporation may purchase,
				service, sell, lend on the security of, and otherwise deal in any affordable
				workforce housing mortgage; and
							(ii)any requirements and guidelines of
				the Corporation that are inconsistent with the authority under clause (i) shall
				not apply to any affordable workforce housing mortgage.
							(B)Affordable workforce housing
				mortgagesFor purposes of this paragraph, the term
				affordable workforce housing mortgage means a mortgage that meets
				the following requirements:
							(i)PropertyThe
				mortgage shall be made for the purchase of, and secured by, a one-family
				residence that—
								(I)shall
				be used as the residence of the mortgagor for not less than 8 of any 12 months
				and 240 days of any 365 days;
								(II)is
				located within or is part of a multifamily housing development—
									(aa)that consists of 5 or more dwelling
				units or a mixed-use development that is not less than 50 percent residential,
				as defined in the legal description of the property in the purchase contract or
				mortgage or title documents relating to such purchase;
									(bb)of which not less than 25 percent of the
				dwelling units in the development are owner-occupied; except that the
				requirement under this item shall be considered to be complied with, with
				respect to a development, unless verifiable public records indicate an
				owner-occupancy rate for the development of less than 25 percent;
									(cc)that provides individual,
				centralized, or any other method of metering for energy use of the constituent
				dwelling units; and
									(dd)that may include dwelling units that are
				used for the sole purpose of short-term rentals and may provide such services
				as a staffed front desk, a concierge, or other amenities consistent with
				providing customer service for non-owner occupied or short-term rental units in
				the development, including marketing that describes the property as a lodge,
				resort, or other similar facility;
									and any
				multifamily housing development that otherwise complies with the requirements
				under this subclause may not be considered ineligible because the development
				or any portion of the development is called or referred to as a
				condotel, condo-hotel, lodge, or any
				other title;(III)is
				subject to resale restrictions that—
									(aa)are recorded with the appropriate
				public registry for recording of titles and interests in real estate;
				and
									(bb)terminate upon foreclosure or
				execution of any deed-in-lieu-of-foreclosure; and
									(IV)is
				located in an area that, at the time of the origination of the mortgage, is a
				high tourism area.
								(ii)Mortgagor
				incomeThe household of the mortgagor shall have a gross
				household income—
								(I)that
				does not exceed 160 percent of the area median income, as determined and
				updated by the Secretary of Housing and Urban Development or the Director of
				the Federal Housing Finance Agency on an annual basis; and
								(II)not
				less than 75 percent of which is earned from positions the discharge of whose
				duties involved physical presence in one or more high tourism areas.
								(iii)EmploymentThe
				mortgagor or another member of the mortgagor’s household—
								(I)has
				been employed, during the 6-month period ending upon execution of the mortgage,
				in a position or multiple positions the discharge of whose duties involved
				physical presence in one or more high tourism areas, in the aggregate, for an
				average of not less than 30 hours per week;
								(II)is
				employed at the time of the execution of the mortgage in a position or multiple
				positions the discharge of whose duties involve physical presence in one or
				more high tourism areas, in the aggregate, for an average of not less than 30
				hours per week and the duration of such employment in such position is expected
				to last at least 6 months;
								(III)is
				60 years of age or older and, during the 5-year period ending up the
				mortgagor’s retirement from employment was employed in a position or positions
				the discharge of whose duties involved physical presence in one or more high
				tourism areas for—
									(aa)an average of not less than 30 hours
				per week; and
									(bb)for not less than 8 months per
				year;
									(IV)is a person with disabilities (as such
				term is defined in section 811(k) of the Cranston-Gonzalez National Affordable
				Housing Act (42 U.S.C. 8013)) who—
									(aa)was employed, during the 2-year
				period ending upon becoming disabled, in a position or positions described in
				subclause (I) or (II); or
									(bb)is employed in a position or
				positions described in subclause (I) or (II), except that the 30-hour
				requirement under such subclauses shall not apply to such person if—
										(AA)compliance with such requirement would
				make such person ineligible for benefits made available for persons with
				disabilities through a program of any State agency for developmental
				disabilities or through the supplemental security income program under title
				XVI of the Social Security Act; and
										(BB)such person works the maximum number of
				hours per week allowable for eligibility for benefits under such program;
				or
										(V)is
				the head of household in a household that includes one or more dependents, at
				least one of whom is at the time of the execution of the mortgage 5 years of
				age or younger or is enrolled full-time in a school in a high tourism
				area.
								(iv)Conforming
				loanThe original principal obligation of the mortgage shall
				comply with the applicable dollar amount limitations established pursuant to
				paragraph (2).
							(C)High tourism areaFor purposes of this paragraph, the term
				high tourism area means any county that is designated as a high
				tourism county pursuant to section 5 of the Affordable Housing Regulation Simplification Act of
				2012.
						.
			3.Insurance of
			 affordable workforce housing mortgages by FHASection 203 of the National Housing Act (12
			 U.S.C. 1709) is amended by adding at the end the following new
			 subsection:
			
				(y)Mortgages for
				affordable workforce housing
					(1)Insurance
				authorityThe Secretary may
				insure under this section any affordable workforce housing mortgage meeting the
				requirements of subsection (b) of this section, except as modified by this
				subsection.
					(2)ExemptionsNotwithstanding
				any other provision of law, any requirements and guidelines of the Secretary
				that are inconsistent with the authority under paragraph (1) shall not apply to
				any affordable workforce housing mortgage.
					(3)Affordable
				workforce housing mortgagesFor purposes of this subsection, the
				term affordable workforce housing mortgage means a mortgage that
				meets the following requirements:
						(A)PropertyThe
				mortgage shall be made for the purchase of, and secured by, a one-family
				residence that—
							(i)shall be used as the residence of the
				mortgagor for not less than 8 of any 12 months and 240 days of any 365
				days;
							(ii)is located within or is part of a
				multifamily housing development—
								(I)that consists of 5
				or more dwelling units or a mixed-use development that is not less than 50
				percent residential, as defined in the legal description of the property in the
				purchase contract or mortgage or title documents relating to such
				purchase;
								(II)of which not less
				than 25 percent of the dwelling units in the development are owner-occupied;
				except that the requirement under this item shall be considered to be complied
				with, with respect to a development, unless verifiable public records indicate
				an owner-occupancy rate for the development of less than 25 percent;
								(III)that provides
				individual, centralized, or any other method of metering for energy use of the
				constituent dwelling units; and
								(IV)that may include
				dwelling units that are used for the sole purpose of short-term rentals and may
				provide such services as a staffed front desk, a concierge, or other amenities
				consistent with providing customer service for non-owner occupied or short-term
				rental units in the development, including marketing that describes the
				property as a lodge, resort, or other similar facility;
								and any
				multifamily housing development that otherwise complies with the requirements
				under this clause may not be considered ineligible because the development or
				any portion of the development is called or referred to as a
				condotel, condo-hotel, lodge, or any
				other title;(iii)is subject to resale restrictions
				that—
								(I)are recorded with
				the appropriate public registry for recording of titles and interests in real
				estate; and
								(II)terminate upon
				foreclosure or execution of any deed-in-lieu-of-foreclosure; and
								(iv)is located in an area that, at the time of
				the origination of the mortgage, is a high tourism area.
							(B)Mortgagor
				incomeThe household of the mortgagor shall have a gross
				household income—
							(i)that does not exceed 160 percent of the
				area median income, as determined and updated by the Secretary on an annual
				basis; and
							(ii)not less than 75
				percent of which is earned from positions the discharge of whose duties
				involved physical presence in one or more high tourism areas.
							(C)EmploymentThe
				mortgagor or another member of the mortgagor’s household—
							(i)has been employed, during the 6-month
				period ending upon execution of the mortgage, in a position or multiple
				positions the discharge of whose duties involved physical presence in one or
				more high tourism areas, in the aggregate, for an average of not less than 30
				hours per week;
							(ii)is employed at the time of the execution of
				the mortgage in a position or multiple positions the discharge of whose duties
				involve physical presence in one or more high tourism areas, in the aggregate,
				for an average of not less than 30 hours per week and the duration of such
				employment in such position is expected to last at least 6 months;
							(iii)is 60 years of age or older and, during the
				5-year period ending up the mortgagor’s retirement from employment was employed
				in a position or positions the discharge of whose duties involved physical
				presence in one or more high tourism areas for—
								(I)an average of not
				less than 30 hours per week; and
								(II)for not less than
				8 months per year;
								(iv)is a person with
				disabilities (as such term is defined in section 811(k) of the
				Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013)) who—
								(I)was employed,
				during the 2-year period ending upon becoming disabled, in a position or
				positions described in clause (i) or (ii); or
								(II)is employed in a
				position or positions described in clause (i) or (ii), except that the 30-hour
				requirement under such clauses shall not apply to such person if—
									(aa)compliance with
				such requirement would make such person ineligible for benefits made available
				for persons with disabilities through a program of any State agency for
				developmental disabilities or through the supplemental security income program
				under title XVI of the Social Security Act; and
									(bb)such person works
				the maximum number of hours per week allowable for eligibility for benefits
				under such program; or
									(v)is
				the head of household in a household that includes one or more dependents, at
				least one of whom is at the time of the execution of the mortgage 5 years of
				age or younger or is enrolled full-time in a school in a high tourism
				area.
							(D)Loan
				limitThe original principal obligation of the mortgage shall
				comply with the applicable dollar amount limitations under subsection
				(b)(2).
						(4)High tourism
				areaFor purposes of this
				paragraph, the term high tourism area means any a county that is
				designated as a high tourism county pursuant to section 5 of the
				Affordable Housing Regulation Simplification
				Act of
				2012.
					.
		4.FHA authority for
			 spot approval of mortgages for condominium unitsSection 234 of the National Housing Act (12
			 U.S.C. 1715y) is amended by adding at the end the following new
			 subsection:
			
				(l)Authority for
				spot approvalsIn the case of
				individual mortgages for one-family units in a multifamily project and an
				undivided interest in the common areas and facilities that serve the project
				and affordable workforce housing mortgages (as such term is defined in section
				203(y)), the Secretary shall provide an approval process for insurance of such
				mortgages that does not require prior approval of the entire project or of the
				homeowners association for the entire
				project.
				.
		5.Determination of
			 high tourism areasThe
			 Secretary of Commerce shall, by notice issued not later than December 31,
			 2013—
			(1)establish a
			 procedure and metric for assessing, for counties in all States throughout the
			 United States, the economic impact of tourism on such counties;
			(2)establish a
			 minimum threshold for such economic activity for use for designating counties
			 as high tourism counties; and
			(3)pursuant to such
			 procedure, metric, and threshold, designate the counties in the United States
			 that are high tourism counties at the time of such designation.
				The Secretary of Commerce shall reassess and update
			 such designations on a biennial basis.
